Motion Denied; Abatement Order filed July 12, 2016




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-16-00304-CR
                                  ____________

                         MICHAEL BELLE, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 405th District Court
                          Galveston County, Texas
                      Trial Court Cause No. 15CR0003

                            ABATEMENT ORDER

      Appellant filed a pro se motion to extend time to file his brief in which he
states he has not received a copy of the court reporter’s record. Appellant is not
represented by counsel and this court is unaware whether appellant is entitled to
appointment of an attorney. See Tex. R. App. P. 37.3(c)(2)(B). Accordingly, we deny
appellant’s motion and enter the following order. See Tex. R. App. P. 35.3(c).
      We ORDER the judge of the 405th District Court to immediately conduct a
hearing at which appellant, appellant’s counsel, if any, and counsel for the State shall
participate, either in person or by video teleconference, to determine whether
appellant desires to prosecute his appeal, and, if so, whether appellant is indigent
and, thus entitled to appointed counsel on appeal. The judge may appoint appellate
counsel for appellant if necessary. The judge shall see that a record of the hearing is
made, shall make findings of fact and conclusions of law, and shall order the trial
clerk to forward a record of the hearing and a supplemental clerk’s record containing
the findings and conclusions. The transcribed record of the hearing, the court’s
findings and conclusions, and a videotape or compact disc, if any, containing a
recording of the video teleconference shall be filed with the clerk of this court within
thirty days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will also
consider an appropriate motion to reinstate the appeal filed by either party, or the
court may reinstate the appeal on its own motion. It is the responsibility of any party
seeking reinstatement to request a hearing date from the trial court and to schedule
a hearing in compliance with this court’s order. If the parties do not request a hearing,
the court coordinator of the trial court shall set a hearing date and notify the parties
of such date.



                                    PER CURIAM